Order entered January 31, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01324-CR

                                     UNG T. LE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-53089-V
                                            ORDER
       The reporter’s record was due December 21, 2016. By postcard dated December 22,

2016, we notified court reporter Peri Wood that the reporter’s record was overdue and directed

her to file it within thirty days. To date, the reporter’s record has not been filed and we have had

no communication from Ms. Wood.

       Therefore, we ORDER court reporter Peri Wood to file, on or before February 14,

2017, the complete reporter’s record in this appeal. Ms. Wood is cautioned that should she fail

to file the complete reporter’s record within the time designated, the Court will utilize its

available remedies, which may include ordering Ms. Wood not sit, to ensure compliance.
       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to Peri Wood, official court

reporter of 292nd Judicial District Court; and to all counsel.



                                                      /s/        LANA MYERS
                                                                 JUSTICE